DETAILED ACTION

The Applicant’s amendment filed on February 5, 2021 was received.  Claims 9-10 were canceled.  Claims 1, 11, 19 and 20 were amended.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued August 10, 2020.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Seth Barney on February 8, 2021.
The application has been amended as follows: 
Claim 18 is canceled. 
In claim 20, line 6-7, “a pattern” has been replaced with --the pattern--. 

Authorization for this examiner’s amendment was given in a telephone interview with Seth Barney on March 4, 2021.
The application has been amended as follows: 
In claim 16 is replaced with “The fluid dispenser shield assembly according to claim 15, wherein the at least one vacuum port is connected to a tube that has a terminus end position within the channel for receiving the captured fluid from the dispenser shield.” 




Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:
tension mechanism configured to adjust tension of the dispenser shield to prevent the dispenser shield from sagging relative to the fluid dispenser in claims 1, 11, 19 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In regards to “tension mechanism”, the recitation has been interpreted in accordance with the disclosure to refer to the pivot features 36, 38, 64, 65 and/or the mounting portions 23, 24, the receiving bolt holes 20, 22, and the mounting bolts 30, 32 and/or pair of bolts/fasteners 46 (and affiliated receiving bores in the horizontally oriented portions 17 of the supporting brackets 8, 19) and the mounting tabs 44, 45 (specification-para. 49) or art-recognized equivalent device for adjusting tension of the dispenser shield to prevent the dispenser shield from sagging relative to the fluid dispenser.


Claim Rejections
The claim rejections under 35 U.S.C. 103 as being unpatentable over Truskett  et al. and Orzechowski et al. on claims 1-3, 11-13 and 19 are withdrawn, because independent claims 1, 11 and 19 have been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Truskett  et al., Orzechowski et al. and Fritz on claims 4-7 and 14-16 are withdrawn, because independent claims 1, 11 and 19 have been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Truskett  et al., Orzechowski et al. and Fritz on claims 8-9 and 17-18 are withdrawn, because independent claims 1, 11 and 19 have been amended.

Election/Restrictions
Claims 1-8, 11-17 and 19 are allowable.  Claim 20, were previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions set forth in the Office action mailed on May 1, 2020, is hereby withdrawn and claim20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1-8, 11-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to independent claims 1, 11, 19 and 20, the prior art has been discussed, but is silent in regards to the added limitations of the claimed features of a tension mechanism configured to adjust tension of the dispenser shield to prevent the dispenser shield from sagging relative to the fluid dispenser, as recited in the claim.  Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684.  The examiner can normally be reached on Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/
Primary Examiner, Art Unit 1717
03/04/2021